Title: To James Madison from John Wilson, [ca. August] 1813
From: Wilson, John
To: Madison, James


Respected sir
[ca. August 1813]
I should abstain from the indelicacy of addressing a person to whom I am unknown and so far beyond my circle, did I not confidently look for an apology in that discernment inseparable from a gentleman elevated to the highest station of this Country.
Desirous of publishing with the greatest prospect of success a M.S. which I think may be beneficial to literature, I herewith take the liberty of submitting it to your perusal and requesting, should you approve, a few lines in addition to those received from other gentlemen.
Reflection has taught me in regard to publications, whatever merit they may possess, that in order to impress a favourable presentment, the author must be celebrated or there must be some prefatory evidence by persons who are so. Now it so happens that I am to fortunes favorites but as you might say a glimmering taper to the splendid Sun—therefore such an appendage to my treatise is the more desirable.
We know there are those who will not sit down to the best dinner without first taking a glass of wine and bitters—so I apprehend there are gentlemen, and very good judges too, who manifest very little appetite even for a literary banquet unless there is some excitement to commence.
Knowing the weight of your national avocations, I do not presume that you can undertake to examine whether connecting facts have been correctly quoted—nor is it necessary to be done; the responsibility of that naturally falls on the writer’s shoulders. I shall be amply satisfied if the conclusions drawn from those facts and my own arguments, are thought to be well enough supported. With great consideration I have the honor to be Your Excellency’s humble Servt
Jno. WilsonAccountant’s OfficeWar Department.
